DETAILED ACTION
This action is responsive to Applicant’s request for continued examination filed 4/19/2022 and the amendments/remarks filed 3/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/22 has been entered.
 
Claim Status
Claims 1, 3, and 5-20 are pending.
Claims 2 and 4 are cancelled.
Claims 12-20 are withdrawn.
Claim 1 is currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US Pub. 2017/0062184) in view of He (US Pub. 2014/0116338).
Regarding claim 1, Tran teaches a semiconductor chamber component ([0021] and Fig. 4, plasma blocking screen #270’, see as shown generally in Fig. 2 as #270(1)) comprising: 
	an aluminum plate ([0019]: all diffusers/screens may be characterized as electrodes, and electrodes are formed of aluminum or an aluminum alloy) defining a plurality of apertures (see Fig. 2 showing a plurality of apertures in #270(1), where each aperture is shaped like the embodiment in Fig. 4), wherein: 
the plate includes a hybrid coating ([0021], as detailed below), the hybrid coating comprising: 
a first layer comprising a corrosion resistant coating of an anodization ([0021]: screen #270 coated with a passivating layer for chemical resistance; [0019]: passivating layer e.g., anodized layer), wherein the first layer extends conformally through each aperture of the plurality of apertures ([0021]: surfaces of screen #270 that are not exposed directly to plasma are coated with the passivating layer; see Fig. 2, interior of apertures of #270(1) are not exposed to plasma #275), and 
a second layer comprising an erosion resistant coating ([0021]: screen #270 coated with ceramic e.g. alumina or yttria) of yttrium oxide (Tran - [0021]: screen #270 coated with ceramic e.g. yttria, a chemical shorthand of yttrium oxide) extending across a plasma-facing surface of the semiconductor chamber component ([0021]: surfaces of screen #270 that are directly exposed to plasma are coated with alumina or yttria; see Fig. 2, plasma #275 exposed to bottom surface of #270(1)).

	Tran does not explicitly teach wherein the second layer overlies the first layer.
However, He teaches wherein a second layer overlies a first layer (He – [0020]-[0021]: showerhead surface coated with a first and second layer).
	Tran and He both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to form the second layer of Tran overlying the first layer of Tran (as taught by He) in order to form a coating that does not generate particles or cracks and provide a long service life, while also maintaining etch rate uniformity over the target workpiece (He – [0013] and [0028]).

Regarding claim 8, Tran teaches wherein the plurality of apertures (Tran - see Fig. 2 showing a plurality of apertures in #270(1), where each aperture is shaped like the embodiment in Fig. 4) are characterized by a taper (Tran – [0025] and Fig. 4, lower portion #277 flared outwardly with tapered walls) at least partially extending through each aperture (Tran – Fig. 4, lower portion #277 is part of the overall aperture) and a straight section (Tran – [0025] and Fig. 4, upper portion #276 shown as straight-walled cylindrical section) at least partially extending through each aperture (Tran – Fig. 4, upper portion #276 is part of the overall aperture).

Regarding claim 9, Tran teaches wherein a diameter of the straight section (Tran – [0025] and Fig. 4, upper portion #276 shown as straight-walled cylindrical section with a diameter/width “W2”) is about twice a height of the straight section (Tran – [0025] and Fig. 4, upper portion #276 with height “H3”), as follows:

Tran teaches (Tran – [0026]) that certain aspect ratios of the upper portion #276 (interpreted as the straight section) are considered advantageous for depositing coating materials on the overall aperture, wherein the aspect ratios are defined as the depth/height “H3” relative to the width/diameter “W2”, as shown in Fig. 4. Tran teaches that aspect ratios within 0.5 – 4 are ideal. As such, when H3/W2 = 0.5, W2 = H3/0.5 = 2*H3; as such, Tran teaches that a straight section with width W2 equal to two times the height H3 is ideal, thus meeting the limitation of the claim.

Regarding claim 11, the entire claim is interpreted as an intended use of the hybrid coating and is given patentable weight to the extent that the prior art would be capable of performing the intended use. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
In evaluating Tran’s capability to perform this intended use, the Examiner notes that the Specification of the instant application describes the hybrid coating as such: (par. 0076]) “By forming the hybrid coating on additional components…reduced particle contamination and defects may occur on substrates being processed. In embodiments of the present technology using hybrid coatings on one or more chamber components discussed, wafer-level particle contribution sizes of 65 nm, 35 nm, and 20 nm and less may be reduced to less than or about 100 adders, and may be reduced to less than or about 50 adders, less than or about 20 adders, less than or about 10 adders, less then or about 5 adders, less than or about 2 adders, less than or about 1 adder or less.” 
As such, the instant claim in light of the Specification appears to only structurally require that the hybrid coating of claim 1 be present on the semiconductor chamber component of claim 1 to be capable of meeting the intended use limitation. Since modified Tran teaches every element of claim 1 (as well as the specific first/second layer materials as specified), modified Tran is interpreted by the Examiner as capable of performing the intended use, and thus anticipates the claim.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US Pub. 2017/0062184) and He (US Pub. 2014/0116338), as applied to claims 1, 8-9, and 11 above, and further in view of Sreekala (US Pub. 2014/0272184).
The limitations of claims 1, 8-9, and 11 are set forth above.
Regarding claim 3, modified Tran does not teach wherein the first layer is characterized by a thickness of less than or about 25 µm.
However, Sreekala teaches wherein a seasoning layer is characterized by a thickness of less than 25 µm (Sreekala – [0056] and Fig. 5, TEOS and SiON layers optimized to 3000 Å, which Examiner notes is equal to 0.3 µm). 
Modified Tran and Sreekala both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to form the first layer as taught by modified Tran with the thickness as taught by Sreekala, since courts have held that where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See In re Wertheim, 541 F.sd 257, 191 USPQ 90 (CCPA 1976), and MPEP 2144.05.
Moreover, Sreekala teaches that coating layer thickness is a result effective variable. Specifically, that the thickness of a seasoning layer is advantageously optimized to balance process performance and maintain low particle generation (Sreekala – [0056] and see Fig. 5).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the first layer thickness through routine experimentation in order to balance process performance and maintain low particle generation (Sreekala – [0056] and see Fig. 5). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 5, modified Tran does not teach wherein the second layer is characterized by a thickness of less than or about 25 µm.
However, Sreekala teaches wherein a seasoning layer is characterized by a thickness of less than 25 µm (Sreekala – [0056] and Fig. 5, TEOS and SiON layers optimized to 3000 Å, which Examiner notes is equal to 0.3 µm). 
Modified Tran and Sreekala both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to form the second layer as taught by Tran with the thickness as taught by Sreekala, since courts have held that where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See In re Wertheim, 541 F.sd 257, 191 USPQ 90 (CCPA 1976), and MPEP 2144.05.
Moreover, Sreekala teaches that coating layer thickness is a result effective variable. Specifically, that the thickness of a seasoning layer is advantageously optimized to balance process performance and maintain low particle generation (Sreekala – [0056] and see Fig. 5).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the second layer thickness through routine experimentation in order to balance process performance and maintain low particle generation (Sreekala – [0056] and see Fig. 5). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US Pub. 2017/0062184) and He (US Pub. 2014/0116338), as applied to claims 1, 8-9, and 11 above, and further in view of Parkhe (US Pub. 2016/0111315).
The limitations of claims 1-2, 4, 8-9, and 11 are set forth above.
Regarding claim 6, modified Tran does not teach wherein the second layer further includes aluminum or zirconium within the yttrium oxide.
However, Parkhe teaches aluminum or zirconium within yttrium oxide for a plasma protective layer (Parkhe – [0024]: protective layer #136 may be a ceramic composite such as yttrium oxide containing solid solution of zirconium, i.e. Y2O3 – ZrO2, or pure yttrium oxide doped with zirconium oxide or aluminum oxide).
Modified Tran and Parkhe both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the second layer as taught by modified Tran to include aluminum or zirconium, since Parkhe teaches both yttrium oxide and aluminum/zirconium doped yttrium oxides are suitable for a plasma-protective layer (Parkhe – [0024], [0027]: references materials of layer #136 as a “plasma resistant coating”).
	Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US Pub. 2017/0062184) and He (US Pub. 2014/0116338), as applied to claims 1, 8-9, and 11 above, and further in view of Yajima (US Patent 9,040,353).
The limitations of claims 1, 8-9, and 11 are set forth above.
Regarding claim 7, modified Tran does not teach wherein surfaces of the plate are textured to a depth of at least about 1 µm.
However, Yajima teaches wherein surfaces of an object are textured to a depth of at least about 1 µm (Yajima – C9, L43-45: grind depth of at least 2.0 micrometers or more).
Modified Tran and Yajima both teach material bonding in the semiconductor field, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the surfaces of the plate as taught by modified Tran with the texturing as taught by Yajima in order to increase the contact area between a surface and a bond layer to enhance adhesion and prevent peeling of the bond layer (Yajima – C2, L1-12). Further, courts have held that where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See In re Wertheim, 541 F.sd 257, 191 USPQ 90 (CCPA 1976), and MPEP 2144.05.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US Pub. 2017/0062184) and He (US Pub. 2014/0116338), as applied to claims 1, 8-9, and 11 above, and further in view of Chandrasekharan (US Pub. 2016/0340782).
The limitations of claims 1, 8-9, and 11 are set forth above.
Regarding claim 10, Tran teaches wherein each aperture of the plurality of apertures (Tran - see Fig. 2 showing a plurality of apertures in #270(1), where each aperture is shaped like the embodiment in Fig. 4) extends from a first surface of the plate to a second surface of the plate opposite the first surface (Tran – Fig. 4, from top surface to bottom surface of screen #270’).

Modified Tran does not explicitly teach wherein a diameter of each aperture at the first surface is less than or about 10 mm.
However, Chandrasekharan teaches wherein a diameter of each aperture of a first surface of a showerhead is less than 10 mm (Chandrasekharan – [0088] and Fig. 11, faceplate #1104 of the showerhead comprises through-holes #1132 which each have a small diameter of less than about 0.04 inches, which Examiner notes is equivalent to approximately 1 mm).
Modified Tran and Chandrasekharan both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apertures as taught by modified Tran to be sized as taught by Chandrasekharan in order to improve overall film non-uniformity, improve azimuthal film non-uniformity at the substrate edge, and enable operation of the apparatus at higher RF powers (Chandrasekharan – Abstract). Further, courts have held that where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See In re Wertheim, 541 F.sd 257, 191 USPQ 90 (CCPA 1976), and MPEP 2144.05.

Response to Arguments
In regards to claim 1, Applicant argues (Remarks, pg. 7), that (1): Tran and He do not teach wherein the first layer comprises an anodization, electroless nickel plating, electroplated nickel, or barium titanate. Additionally, Applicant’s argues that (2): the He second layer, if applied over the first layer of Tran, would “frustrate the operation and purpose” of Tran by blocking the apertures of Tran. Respectfully, the Examiner disagrees with both arguments.

Regarding argument (1), the Final Office Action dated 11/23/2021 (see pgs. 3-4), explicitly stated that Tran teaches wherein a first corrosion resistant layer could comprise an anodized layer or alumina. The instant Specification does not expound upon, or provide a special definition for, the word “anodization”. In accordance, the anodized layer of Tran meets the limitations of the claim, as amended.

Regarding argument (2), the Examiner posits it would be well within the knowledge and capability of one of ordinary skill in the art to make such a combination without frustrating the operation or purpose of Tran. The level of ordinary skill in the art for a PECVD professional encompasses extensive knowledge in the fields of chemical, electrical, and mechanical engineering. As such, one of ordinary skill in the art would recognize that completely blocking the through-holes of a showerhead assembly would be undesirable, and would thus form the initial holes with a larger diameter to compensate for the thickness of two layers or would vary the thicknesses of each of the two layers such that the desired final diameter is reached. 
The courts have held that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.


In regards to claims 3 and 5, Applicant argues (Remarks, pg. 8) that Sreekala does not remedy the deficiencies of Tran and He in meeting the limitations of the claims. Respectfully, the Examiner disagrees.

Applicant argues that (1): Sreekala teaches different chemistries of a seasoning layer than those of Tran/He and the instant Application, and implies that this weighs against a case of obviousness. The Examiner notes that the motivation supplied in combining Sreekala is as follows: “the thickness of a seasoning layer is advantageously optimized to balance process performance and maintain low particle generation” (Final Office action pg. 7, explaining Sreekala – [0056]). Nowhere in the motivation or the Sreekala reference does it state that the motivation is specific to the exact chemistry as disclosed. Instead, one of ordinary skill in the art would reasonably assume that the advantageous of the reference would apply to any and all seasoning materials unless proven otherwise. As such, this argument is not persuasive.

Additionally, Applicant appears to imply that (2): because the layers of Sreekala are formed prior to substrate processing or between processing operations, this should weigh against a case of obviousness. However, Applicant has not presented any objective evidence that would show why the method of formation of the seasoning layers of Tran, He, Sreekala versus that of the instant Application would result in fundamental differences of the layer, nor are such structural differences of the coating claimed in any way. As such, these arguments are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US Patent 8,298,336) teaches wherein plasma resistant coatings for aluminum parts comprises anodization, alumina, nickel plating, and yttria, among others (Col. 9, Lines 5-19). Vartabedian (US Pub. 2010/0323124) teaches wherein barium titanate is used as a plasma chamber coating (par. [0035]). Nguyen (US Pub. 2015/0097486) teaches wherein electroless plated nickel, alumina, and yttria are used for a gas distribution plate coating, including coating of the through-holes (par. [0037]). Wong (US Patent 5,522,932) teaches a two-layer coating on a showerhead diffuser (Col. 6, Lines 19-29).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT SWEELY/Examiner, Art Unit 1718     

/Benjamin Kendall/Primary Examiner, Art Unit 1718